Citation Nr: 0022845	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-45 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
high frequency hearing loss, left ear.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March to May 1965 and 
from July 1966 to July 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1995 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a compensable rating 
for high frequency hearing loss, left ear, with tinnitus.  
The veteran also initiated an appeal from a July 1999 rating 
decision which denied a claim to reopen a claim for service 
connection for right ear hearing loss.

This claim was previously before the Board in November 1997, 
when it was remanded for additional development of the 
evidence.  That decision noted that the veteran's informal 
claim for the reopening of a right ear hearing loss should be 
developed, as well as the veteran's claim that a compensable 
rating should be assigned for his tinnitus disability.  This 
claim was again before the Board in May 2000 when it was 
remanded for additional development and for due process 
considerations.  In the March 2000 Board decision, service 
connection for tinnitus was granted.

The veteran wrote on his VA Form 9 (Substantive Appeal), 
dated in October 1996, that he desired a hearing before a 
traveling Member of the Board (Travel Board hearing).  In 
addition, at the end of his April 1997 RO hearing, after 
questioning from the hearing officer, he indicated that he 
desired a Travel Board hearing.  Pursuant to the Board's 
March 2000 remand, the RO sent a letter to the veteran, dated 
April 7, 2000, which requested that the veteran respond 
within 60 days via an enclosed form if he still wanted a 
Travel Board hearing.  No response was received from the 
veteran.  Thus, the Board deems that his request for a Travel 
Board hearing has been withdrawn.  38 C.F.R. § 20.704(e) 
(1999). 


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
currently manifested by an average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 hertz of 61 decibels and 88 
percent speech discrimination ability due to sensorineural 
hearing loss.  The veteran is not totally deaf in both ears.

2.  In a July 1999 rating decision, the RO denied a claim to 
reopen a claim for right ear hearing loss.

3.  The RO notified the appellant of the July 1999 rating 
decision by a letter dated July 12, 1999.

3.  In October 1999, the appellant filed a notice of 
disagreement referencing the right ear hearing loss claim.

4.  On April 3, 2000, the RO issued a statement of the case 
concerning the claim to reopen the claim for right ear 
hearing loss.

5.  The veteran did not file a substantive appeal as to the 
claim to reopen the claim for entitlement to service 
connection for right ear hearing loss which was decided in 
the July 1999 rating decision-either within 60 days of the 
issuance of the statement of the case or within one year of 
the notice of that rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100; 64 Fed. Reg. 25,202-
210 (1999) (effective June 10, 1999).

2.  There is no appeal pending before the Board concerning 
the claim to reopen the claim for entitlement to service 
connection for right ear hearing loss.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left ear hearing loss

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA 
examinations were performed pursuant to the appellant's 
claims for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  He has 
not asserted and there is nothing in the record that shows 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service connection for high frequency hearing loss of the 
left ear was granted in a January 1972 rating decision.  A 
noncompensable disability evaluation was assigned.  

The veteran filed this claim for increase in August 1996.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board has 
reviewed all the evidence of record, including VA outpatient 
treatment records dated from May 1995 to November 1996.  
These records show that in June 1996 the veteran sought 
audiological evaluation which revealed normal hearing through 
1,000 Hertz, moderate sensorineural hearing loss at 2,000 
Hertz, and severe sensorineural hearing loss thereafter.  He 
had excellent speech discrimination.  In August 1995 he was 
seen for Brainstem Auditory Evoked Potentials (BAEP), but no 
conclusive results could be drawn.  Later that month, he was 
fitted for a hearing aid of the left ear.

In October 1995 the veteran underwent a VA audio examination.  
He reported stable hearing since the last time he was 
evaluated.  The examiner noted that the veteran currently had 
appropriate amplification and was "quite pleased with the 
benefit that it affords him."  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
40
80
105

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The examiner concluded that there 
was high frequency, sensorineural hearing loss in the left 
ear.  

During his April 1997 personal hearing, the veteran testified 
that he has to remove his hearing aids when talking on the 
phone and that he gets a whistling noise in his hearing aid.  
Pursuant to the Board's November 1997 remand, the veteran 
underwent another VA authorized audiological evaluation in 
July 1999.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
45
85
100

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.

The Board notes that VA has recently amended the regulations 
pertaining to the evaluation of hearing loss.  These changes 
became effective June 10, 1999.  The changes made to the 
rating schedule were part of an ongoing effort by the 
Department to complete a comprehensive review and update of 
the entire rating schedule on the basis of particular body 
systems.  The intended effects of that action were to ensure 
that the rating schedule used current medical terminology, to 
reflect medical advances that occurred since the last review, 
and to provide unambiguous rating criteria.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999).

The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
A recent opinion of the VA Office of the General Counsel held 
that the Board should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 03-
2000.  If the amended regulation is more favorable to the 
claimant, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  Id.; 38 U.S.C.A. § 5110(g) 
(West 1991).  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  Id.

Thus, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  First, the Board notes that the comments before 
the amended regulation indicated that there would be "no 
change in th[e] method of evaluation [of hearing loss]. . . 
."  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999).  Further, 
the comments revealed that the regulations were simply 
"reorganized . . . for the sake of clarity."  Id.  Finally, 
as detailed below, the Board has applied the facts of this 
case to the old and the amended hearing regulations and it 
does not find that the amended regulation is more favorable 
to the veteran as under either the old or the amended 
criteria, the veteran is not entitled to a rating in excess 
of the currently assigned 0 percent disability evaluation.

Under VAOPGCPREC 16-92 (July 24, 1992), and Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993), the Board may consider 
regulations not considered by the RO if the claimant will not 
be prejudiced by the Board's action in applying those 
regulations in the first instance.  The Board notes that the 
regulatory changes were noted in the July 1999 Supplemental 
Statement of the Case and in the Board's March 2000 decision.  
Regardless, the Board does not find that the veteran will be 
prejudiced by applying the amended regulations in the first 
instance in this decision.  As noted above, the amended 
regulations do not demonstrate a significant change as 
regards the evaluation of the hearing loss claim in this 
case.  This being the case, the Board finds that the 
statement of the case, the supplemental statements of the 
case, and the March 2000 Board decision, which were issued to 
the veteran, provided him with reasonable notice of how his 
claim will be evaluated, reliance proposed to be placed on 
the regulations, and reasonable opportunity for him to 
respond.

The veteran's left ear hearing loss is currently evaluated as 
0 percent disabling.  Under the regulations in effect prior 
to June 10, 1999, the maximum evaluation for unilateral 
defective hearing was 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule established 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998).  As in the 
instant case, in situations where service connection had been 
granted only for defective hearing involving one ear, and the 
appellant did not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal.  VAOPGCPREC 32-97.  See also Boyer v. West, 12 
Vet. App. 142 (1999).  In such situations, a maximum 10 
percent evaluation was assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85 
and Part 4, Diagnostic Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (1999).  Several such 
examinations were performed in this case.  Examinations are 
to be conducted without the use of hearing aids.  Id.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  Again, a maximum 10 percent evaluation 
was assignable where hearing loss was service-connected in 
one ear only and the veteran was not totally deaf in both 
ears.  38 C.F.R. § 4.85, Table VII (1999). 

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f) (1999).

The Board notes that in this case, speech discrimination 
scores were able to be used.  Therefore, the use of a 
separate table with 11 auditory acuity levels based on 
puretone averages alone is not warranted.  See 38 C.F.R. 
§ 4.85(c), Table VIa (1999); 38 C.F.R. §§ 4.85(c), 4.87, 
Table VIa (1998).  Likewise, the new regulations provide 
that, where there are exceptional patterns of hearing 
impairment, the Roman numeral designation for hearing 
impairment will be taken from either Table VI or Table VIa, 
"whichever results in the higher numeral," and in some 
cases, may then be elevated to the next higher numeral.  
38 C.F.R. § 4.86 (1999).  As the veteran's service-connected 
left ear hearing loss does not satisfy either of the 
exceptional patterns of hearing impairment noted in 38 C.F.R. 
§ 4.86 (1999), that regulation is not for application in this 
case. 

The Board finds that entitlement to an increased evaluation 
for left ear hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of an evaluation in excess of 0 percent in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The October 1995 VA examination showed that the veteran had 
an average pure tone threshold of 61 decibels in the left 
ear, and that speech discrimination was 94 percent.  His July 
1999 VA audiological examination revealed an average pure 
tone threshold of 64 decibels in the left ear, and speech 
discrimination was 88 percent.  The only possible 
interpretation of these examination results under both the 
old and new regulations is that the veteran's hearing loss of 
the left ear was at most at level III and that, therefore, a 
noncompensable rating was warranted.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85 (1999).

Additionally, the preponderance of the evidence is against 
the claim for an evaluation in excess of 0 percent for a left 
ear hearing loss.  Thus, the evidence is not in equipoise so 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1999).

The Board notes that the veteran is has reported difficulty 
in his current job as a bus driver due to his service-
connected left ear disorder.  Thus, the Board has considered 
referral of the veteran's case to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service, 
for consideration of an extraschedular evaluation.  However, 
under the facts here presented, the Board finds that such 
referral is not warranted.  The evidence and allegations in 
this case show only that the veteran's hearing impairment is 
manifested by those problems that are directly addressed by 
schedular criteria, namely, decreased auditory acuity and 
interference with speech recognition.  No evidence has been 
presented to show that his disability picture is such that it 
would produce impairment of earning capacity beyond that 
reflected in the VA rating schedule, or would affect earning 
capacity in ways not already contemplated by the schedule.  
The Board notes that the record shows that the veteran is 
currently employed as a bus driver, a job he has held for 
several years.

Neither has evidence has been presented to show that the 
veteran's case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. In the absence of any such 
evidence, referral under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See, e.g., Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Right ear hearing loss

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. 
§ 20.200 (1999).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (1999).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or its equivalent.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (1999).

Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1999).  
On July 12, 1999, the RO notified the veteran of its decision 
denying his claim to reopen a claim for right ear hearing 
loss.  The veteran filed a timely notice of disagreement in 
October 1999 in which he referred to the right ear hearing 
loss claim.  Pursuant to the Board's March 2000 remand, on 
April 3, 2000, the RO furnished him a statement of the case 
in which it addressed the issue of new and material evidence 
to reopen the claim for service connection for right ear 
hearing loss.  The RO advised him in a cover letter that to 
perfect his appeal he must file a substantive appeal.  The 
evidence does not show that the veteran filed a VA Form 9 or 
other written communication within 60 days of the statement 
of the case or within the year after the notice of the July 
1999 rating decision was mailed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that it was 
proper for the Board to dismiss the appeal of a veteran who 
did not file a timely substantive appeal and did not request 
prior to the expiration of the time limit for such filing an 
extension of time within which to file a substantive appeal.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  The Court opined 
that the Secretary was correct in arguing that the 
"formality" of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Id. at 555.

To summarize, the Board finds that no adequate substantive 
appeal has been timely filed with respect to the claim to 
reopen the claim for service connection for right ear hearing 
loss.  Accordingly, the Board lacks jurisdiction regarding 
the aforesaid issue.  The claim with respect to this issue is 
dismissed.


ORDER

The claim for an increased (compensable) rating for service-
connected left ear hearing loss is denied.  

The appeal of the denial of the claim to reopen a claim for 
service connection for right ear hearing loss is dismissed.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 

